Title: To George Washington from Henry Laurens, 25 March 1778
From: Laurens, Henry
To: Washington, George



Sir
25 March [1778]

I had the honour of writing to Your Excellency on the 21st Inst. by Fred. Weir.
This will inclose Duplicates of Acts of Congress of the 19th January & 18th March—also an Act of the 23d for accepting the Resignation of Colonel Webb.
Colo. Armand who promises to deliver this with great expedition will not afford me time to send to the Secretary’s Office for the dates of two of Your Excellency’s favors which I think came to hand since my last, these shall be properly noted when I have the honour of next addressing your Excellency, meantime I remain with the utmost respect & Esteem &ca.
